     Case 2:20-cv-07986-ODW-JEM Document 13 Filed 02/26/21 Page 1 of 1 Page ID #:192



1

2                                                                      JS-6
3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )
11     EMERIE NELSON TIMS,                         )    Case No. CV 20-7986-ODW (JEM)
                                                   )
12                         Petitioner,             )
                                                   )    JUDGMENT
13                  v.                             )
                                                   )
14     B. VON BLANCKENSEE, et al.,                 )
                                                   )
15                         Respondents.            )
                                                   )
16

17           In accordance with the Order Accepting Findings and Recommendations of United
18     States Magistrate Judge filed concurrently herewith,
19           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21     DATED: February 26, 2021
                                                             OTIS D. WRIGHT, II
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
